Case 1:18-cv-11222-TLL-PTM ECF No. 36 filed 05/06/19                   PageID.348      Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

TERRY WELCH, individually and on                      )
behalf of all those similarly situated,               )
                                                      )
       Plaintiff,                                     )       Case No.: 1:18-cv-11222
                                                      )
v.                                                    )
                                                      )
BIG BOY RESTAURANTS                                   )
INTERNATIONAL, LLC,                                   )
                                                      )
       Defendant.                                     )
                                                      )

             ORDER GRANTING MOTION FOR SETTLEMENT APPROVAL

       On March 15, 2019, the parties submitted a stipulation to dismiss this action with prejudice,

with each party to bear its own costs and the Court to retain jurisdiction to enforce the settlement.

The settlement was neither attached nor described. The Court rejected the stipulation and directed

the parties to submit a joint motion to approve the settlement agreement, which they filed on March

27, 2019. ECF No. 30. The Court took issue with two aspects of the settlement agreement. First,

the settlement agreement provided for relief for an unnamed party, Cheryl Stroub, who had not

been joined as a plaintiff. The Court also noted that Plaintiff had not submitted detailed billing

records in support of the attorney fee award. The Court directed the filing of an amended motion,

which was filed on April 30, 2019. The parties stipulated to the joinder of Cheryl Stroub as a

plaintiff. Plaintiff’s counsel also provided his billing records. Thus, both of the issues have been

corrected.

       The proposed settlement provides for total consideration of $62,500, comprised of the

following:




                                                 1
Case 1:18-cv-11222-TLL-PTM ECF No. 36 filed 05/06/19                   PageID.349       Page 2 of 4



               a. The sum of $4,326.92 less applicable withholding, made payable to Terry
               Welch representing allegedly earned but unpaid wages and overtime. Big
               Boy shall issue Welch an IRS Form W-2 in connection with this payment.

               b. The sum of $12,108.17 made payable to Terry Welch, $4,326.92 of which
               shall represent alleged liquidated damages, plus an additional sum of
               $7,781.25. Big Boy shall issue Welch an IRS Form 1099 in connection with
               this payment.

               c. The sum of $6,641.83 less applicable withholding, made payable to
               Cheryl Stroub representing allegedly earned but unpaid wages and
               overtime. Big Boy shall issue Stroub an IRS Form W-2 in connection with
               this payment.

               d. The sum of $14,423.08 made payable to Cheryl Stroub, $6,641.83 of
               which shall represent alleged liquidated damages, plus an additional sum of
               $7781.25. Big Boy shall issue Stroub an IRS Form I 099 in connection with
               this payment.

               e. The sum of $25,000.00 made payable to Lemberg Law LLC, Attorneys
               for Plaintiffs, which constitutes payment on account of Plaintiffs' attorneys'
               fees and costs for the Action. Big Boy will issue a Form 1099 for this
               payment.

                                                  I.

       Court approval is generally required for the settlement of claims for back pay under the

FLSA. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982)). The Court

is to determine whether the settlement is a “fair and reasonable resolution of a bona fide dispute.”

Id. “If the settlement is a reasonable compromise over issues that are actually in dispute, the Court

may approve the settlement in order to promote the policy of encouraging settlement of litigation.”

Id.

       To determine whether a proposed FLSA settlement is fair and reasonable, courts consider:

(1) the risk of fraud or collusion; (2) the complexity, expense and likely duration of the litigation;

(3) the amount of discovery completed; (4) the likelihood of success on the merits; (5) the opinion




                                                  2
Case 1:18-cv-11222-TLL-PTM ECF No. 36 filed 05/06/19                  PageID.350      Page 3 of 4



of class counsel and representatives; (6) the reaction of absent class members; and (7) public

interest in the settlement. Id.

                                                II.

        There is no evidence in this case of any fraud or collusion. The parties were represented by

experienced counsel, and the settlement is a result of arms-length negotiation. Although the Court

had to reject several proposed attempts to resolve this case, the parties have now complied with

the requirements of the Act. The parties exchanged discovery including interrogatories and

requests for production. As the Court is not privy to what was revealed during that discovery, the

Court will defer to the opinion of experience counsel that this case involved complex factual and

legal questions and that the likelihood of success on the merits is uncertain. The factual questions

included what exactly the day-to-day job responsibilities of Defendant’s General Managers were.

The legal questions included whether, in light of those job duties, the General Manager’s were

non-exempt employees under the Act notwithstanding their job titles. As no class has been

certified, the proposed resolution of this matter will bind no absent class members. The public

interest supports expedient and amicable resolution of disputes.

                                                III.

        Section 216(b) of the FLSA provides that “[t]he court in such action shall, in addition to

any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney fee to be paid by

the defendant, and costs of the action.” 29 U.S.C. § 216(b). An award of attorneys’ fees to a

prevailing plaintiff under § 216(b) of the FLSA is mandatory; however, the amount of the award

is within the discretion of the judge. Fegley v. Higgins, 19 F.3d 1126, 1134 (6th Cir. 1994).

        The Supreme Court has stated that there is a “strong presumption” that the lodestar figure

represents a reasonable attorneys’ fee, which may be overcome only “in those rare circumstances




                                                 3
Case 1:18-cv-11222-TLL-PTM ECF No. 36 filed 05/06/19                    PageID.351       Page 4 of 4



in which the lodestar does not adequately take into account a factor that may properly be

considered in determining a reasonable fee.” Perdue v. Kenny A., 559 U.S. 542, 552 (2010).

       Here, Plaintiff’s counsel seeks payment for 84.10 hours of work, and has attached itemized

billing entries in support of the request. Given the procedural posture of the case, the tasks

performed and the hours spent appear reasonable. Plaintiff’s counsel successfully responded to a

motion for summary judgment, exchanged discovery, and negotiated a resolution of the claims

which provides substantial compensation for his clients. Plaintiff’s $375 hourly rate is also

reasonable and consistent with industry averages for employment attorneys. The resulting lodestar

is $31,537.50. Plaintiff’s counsel seeks only $25,000. The motion will be granted.

                                                 IV.

       Accordingly, it is ORDERED that the amended motion for settlement approval, ECF No.

34, is GRANTED, and the settlement is APPROVED.

       It is further ORDERED that the complaint, ECF No. 1, is DISMISSED with prejudice

and without further costs or fees to either party. This a final order and closes this case.




                                                               s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge
Dated: May 6, 2019




                                                  4
